Citation Nr: 0307074	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  01-06 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In February 2002, the veteran 
testified before the undersigned member of the Board sitting 
at the Los Angeles RO.  A transcript of that hearing is of 
record.  

In addition, in a February 2001 rating decision, the veteran 
was denied entitlement to a total disability rating based on 
individual unemployability.  He did not appeal that decision.  
In a February 2003 Informal Hearing Presentation, the 
veteran's representative requested the issue be reopened 
based on submitted medical evidence since February 2001.  As 
such, the issue is referred to the RO.   


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's PTSD results in an inability to establish 
and maintain effective relationships, with occupational and 
social impairment due to deficiencies in most areas, such as 
work, family relations, and/or mood.  


CONCLUSION OF LAW

The criteria for an evaluation to 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In a March 2001 statement of the case, the veteran was 
provided the pertinent regulations with respect to his claim, 
and was thereby advised of the evidence needed to 
substantiate his claim.  In an October 2002 letter, the 
veteran was informed that the Board was developing the 
veteran's claim for clinical records from the VA Outpatient 
Clinic in East Los Angeles, California.  The veteran was also 
informed that he was being scheduled for a VA medical 
examination at the VA Medical Center in Long Beach, 
California.  Subsequently, in February 2003 letter, the 
veteran was informed of the evidence that the Board had 
obtained.  He was also invited to submit additional evidence.  
These communications informed him that he was responsible for 
reporting treatment and reporting for examinations.  They 
also informed him that VA would undertake to obtain records 
and afford him an examination.

These steps have served to advise the veteran of the evidence 
needed to substantiate his claim, of what evidence he was 
responsible for obtaining, and of what evidence VA would 
undertake to obtain.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In March 2003, the veteran informed the Board that he had no 
further evidence or argument to submit.  The Board is not 
aware of, additional medical records that need to be 
obtained.  VA has thereby met its obligation to obtain 
relevant treatment records.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was provided a VA 
examination in November 2002.  

The Board thus concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411.   

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 
4.130 (2002)


Analysis

The Board is cognizant that the medical evidence appears to 
reflect a fluctuation in severity of the veteran's PTSD 
symptoms.  In evaluating disability for purposes of an 
increased rating it is the present level of disability that 
is of primary importance.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The Board notes that evaluation of the veteran's PTSD on VA 
examination in December 2000 reflects less disability than 
was reported by his treating VA psychiatrist, and a November 
2002 VA examination report.  

In July 2000, the VA psychiatrist reported that the veteran's 
symptoms severely impaired his ability to function and 
assigned a GAF score of 40-45, reflective of major to serious 
impairment.  

The examination findings in December 2000 reflect mild to 
moderate symptoms, with a GAF score of 65 reported.  The 
November 2002 VA examination reflects significant 
occupational and social impairment due to PTSD, and that the 
veteran was "just hanging on."  The veteran was noted as 
continuing to work and did not exhibit any psychotic 
symptomatology.  

The veteran has reported that he isolates himself and has 
little to do with others, a contention which has been 
supported by his wife in a July 2000 social work note.  The 
veteran also attends group PTSD counseling sessions.  With 
respect to the VA examinations in December 2000 and November 
2002, the examiners in each instance had the opportunity to 
review the veteran's claims file and conduct an evaluation of 
the veteran before making their assessment.  

As noted above, the rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

In this instance, the evidence reflects some fluctuation in 
symptoms, but the most recent evidence establishes that he is 
having difficulty in his relationship with his wife and has 
no other current social relationships.  He is also 
experiencing deficiencies at work.  While the veteran 
continues to work at the bakery, the examiner in November 
2002 noted that the work required a low level of functioning.  
Furthermore, the veteran's relations with his spouse were 
noted to be strained, and he had a tendency to become 
depressed, agitated, and withdrawn.  

In the Board's opinion, the level of symptomatology more 
nearly approximates the criteria for a 70 percent rating than 
for any other evaluation.  The veteran's PTSD results in an 
inability to establish and maintain effective relationships 
with occupational and social impairment due to deficiencies 
in most areas, such as work, family relations, and mood.  
Accordingly, the evidence is in favor of the grant to 70 
percent.  38 C.F.R. § 4.130, DC 9411.  

In reaching this conclusion the Board, however, does not find 
the evidence reflects total occupational and social 
impairment or evidence of psychotic symptomatology.  The 
veteran continues to maintain employment and a relationship 
with his wife.  As such, a 100 percent evaluation is not 
warranted.  38 C.F.R. § 4.130, DC 9411.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The RO considered entitlement 
to an extraschedular rating in the March 2001, statement of 
the case.

In this case the veteran's disability has not required any 
periods of recent hospitalization.  Therefore, need for 
frequent periods of hospitalization has not been shown.  His 
70 percent evaluation contemplates significant interference 
with employment.  The fact that he has been able to maintain 
employment as a baker throughout the appeal period suggests 
that PTSD does not cause interference with employment beyond 
the 70 percent level.  Therefore, the Board finds that the 
disability does not present such an unusual disability 
picture that referral for extraschedular consideration is 
warranted.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
governing the payment of monetary benefits.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

